DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that the dependent claims likely include much of the search required for claims of Inventions II and III.  This is not found persuasive because the dependent claims are separate inventions, as claimed, from the inventions of Inventions II and III and various dependent claims do not include the full limitations of Inventions II and III. For example, even if dependent claim 5 is evaluated, there are omitted elements and parts different from Invention II and III. Thus Inventions II and III would enlist the use of different rejections and references. Applicant may state, on the record, that the Inventions II and III are obvious over Invention I, listing the specifically argued dependent claims to obviate the restriction. Furthermore, dependent claims forming subcombinations even if having the same limitations as other combinations in independent claim may be appropriate restricted under a combination/subcombination restriction, e.g., see MPEP 806.05(c)(B). 
The requirement is still deemed proper and is therefore made FINAL if argument is pursued.
None the less, the Examiner has found that dependent claim 3 is allowable. The limitation of claim 1 and claim 3 is at least included in Claims 16 and 35, Inventions II and III. Thus the restriction is PENDING withdrawal at the time of allowance. The claims/Inventions would be allowable if claim 1/Invention I is allowable.

Specification
The disclosure is objected to because of the following informalities: “mounting poles 150” in Paragraph 42 is used to refer to mounting structure 150.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a plurality of cable apertures…configured to receive one or more cables”. It is indefinite how a plurality of cable apertures could receive one cable. A skilled artisan would not readily be able to determine the ‘metes and bounds’ of the limitation.
Claim 5 recites the limitation "the plurality of mounting poles”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “at least one small cell antenna secured to a mounting pole”. However the small cell antenna, e.g. 120 in FIG. 2, is not secured to the mounting poles, e.g., 140 in FIG. 2, in the instant invention. The ‘metes and bounds’ of what is to be encompassed by the limitation in the claim is indefinite. It is unclear what relationship the small cell antenna to the mounting pole is meant to encompass.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210384608 A1 (hereinafter “Lockwood”).
Claim 1: Lockwood teaches an antenna mount (e.g., see 20 in FIG. 2-5), the mount comprising: a base plate (e.g., see 30 in FIGS. 3-5) having a plurality of mounting apertures (e.g., see multiple apertures in FIGS. 5 including 82, see Para. 30) configured to secure an antenna thereto (e.g., see 50, see Para. 24), wherein the base plate includes a plurality of arm sections (e.g., see arms in FIG. 5C) extending radially outwardly therefrom, each arm section comprising an elongated slot (e.g., see 40); a plurality of fasteners (e.g., see 66, 74), each fastener configured to slide within a respective slot (e.g., as shown in FIGS. 3-4); and a plurality of brackets (e.g., see 60, 70), each bracket secured to the base plate by a respective fastener extending through each slot (e.g., as shown in FIGS. 3A, 4), wherein the position of the brackets is adjustable relative to the base plate by sliding the fasteners within each slot (e.g., see Para. 26), thereby allowing the antenna mount to be secured to different diameter mounting structures (e.g., see Para. 27).
	Claim 2: Lockwood teaches the antenna mount of Claim 1, wherein the base plate further comprises a plurality of cable apertures (e.g., see 30, as best understood; also see interior apertures in Para. 9) sized and configured to receive one or more cables connected to the bottom of an antenna secured to the base plate (see Para. 31).
Claim 9: Lockwood teaches the antenna mount of Claim 1, wherein a small cell antenna is mounted to the base plate (e.g., see Para. 22).
Claim 10: Lockwood teaches the antenna mount of Claim 8, wherein the at least one small cell antenna secured to the mounting pole is a 5G small cell antenna (e.g., see Para. 5), and wherein the small cell antenna mounted to the base plate is a metrocell antenna (e.g., see Para. 4, 6).
Claim 11: Lockwood teaches the antenna mount of Claim 1, further comprising an antenna mount adapter (e.g., see 28, 54) configured to secure an antenna to the base plate.
	Claim 12: Lockwood teaches the antenna mount of Claim 11, wherein an antenna is secured to the antenna mount via the antenna mount adapter (e.g., as shown in FIG. 2B).
Claim 13: Lockwood teaches the antenna mount of Claim 1, further comprising a pole top mount (e.g., see 28, 54) configured to secure an antenna to the base plate.
Claim 14: Lockwood teaches the antenna mount of Claim 13, wherein an antenna is secured to the antenna mount via the pole top mount (e.g., as shown in FIG. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood.
	Claim 15: Lockwood does not explicitly teach the antenna mount of Claim 1, wherein the mount is capable of withstanding a wind load of at least 150 mph.
However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form the mount is capable of withstanding a wind load of at least 150 mph, since the structure of Lockwood is a secure antenna mount. Selecting a wind speed withstanding would amount to a recitation of the intended use of the invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Lockwood, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Further see MPEP §§ 2112.01, 2112.
Allowable Subject Matter
Claim 3 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5-7 would be allowable (assuming dependency on claim 3 for antecedent basis of mounting poles) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable (based on its dependency on claim 3) if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210104807 A1 (Patel) teaches antenna mount having mount plate, base plate and three support members.
US 20200106169 A1 (Ahmed) teaches antenna mount having base panel including vertical members and a flange parallel to base panel connecting to three supports but no brackets attaching to fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845